DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

                           Patent
                 (US 11,227,121 B2)
                 Instant Claims
                   (17/647,197)
1. A method comprising:
         training, by a device, a machine learning model by: providing historical information to the machine learning model, receiving, from the machine learning model, prediction information based on providing the historical information to the machine learning model, updating the machine learning model based on the prediction information, and
        selectively, based on whether incorrect predictions are being generated by the updated machine learning model: providing the historical information to the updated machine learning model, receiving other prediction information based on providing the historical information to the updated machine learning model, and further updating the updated machine learning model based on the other prediction information; 
         utilizing, by the device, the trained machine learning model on a document to: identify information indicating an abstract insight, a first concrete insight, and a non-insight in the document, wherein the abstract insight is one or more of: an insight that is not based on reality, a specific object, or an actual instance, an insight that expresses a quality or characteristic apart from a specific object or an actual instance, or a theoretical insight; 
          wherein the first concrete insight is one or more of: an insight that is based on reality, a specific object, or an actual instance, an insight pertaining to reality or an actual instance, or an insight applied to an actual substance or thing, and wherein the non-insight is one or more of: an opinion, a fact, or a guess, and one or more of: match the abstract insight with a second concrete insight that is different than the first concrete insight, or match the non-insight with a particular insight, provided in a repository, that is different from insights identified in the document; 
         generating, by the device, insight information that includes information indicating one or more of the first concrete insight, the abstract insight, or the particular insight; and 
         providing, by the device and for display, the insight information.
1. A method comprising: 
          training, by a device, a machine learning model by: providing historical information to the machine learning model, receiving, from the machine learning model, prediction information based on providing the historical information to the machine learning model, and updating the machine learning model based on the prediction information; 











          utilizing, by the device, the trained machine learning model on a document to: identifying information indicating an abstract insight, a first concrete insight, and a non-insight in the document, wherein the abstract insight is one or more of: an insight that is not based on reality, a specific object, or an actual instance, an insight that expresses a quality or characteristic apart from a specific object or an actual instance, or a theoretical insight; 
        wherein the first concrete insight is one or more of: an insight that is based on reality, a specific object, or an actual instance, an insight pertaining to reality or an actual instance, or an insight applied to an actual substance or thing, and wherein the non-insight is one or more of: an opinion, a fact, or a guess, and one or more of: match the abstract insight with a second concrete insight that is different than the first concrete insight, or match the non-insight with a particular insight; 
           

           generating, by the device, insight information that includes information indicating one or more of the first concrete insight, the abstract insight, or the particular insight; and 
           providing, by the device and for display, the insight information.


  Instant Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 8 and 15 of U.S. Patent No. US 11,227,121 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 8 and 15 of the instant application are anticipated by Patent Claims 1, 8 and 15 in that Claims 1, 8 and 15 of the Patent contain all the limitations of Claims 1, 8 and 15 of the instant application. Claims 1, 8 and 15 of the instant application therefore are not patently distinct from the Patent claims and as such are unpatentable for provisional obvious-type double patenting. The Instant application Claims 1, 8 and 15 are broader in every aspect than the Patent Claims 1, 8 and 15 and are therefore an obvious variant thereof. 
             Although the conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations and rearranging the claims would be within the level of one of ordinary skill in the art. It is well settled that the omission of an element, e.g. “interference affected channel”, and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.

                          Patent
              (US 10,489,512 B2)
                 Instant Claims
                   (17/647,197)
1. A method comprising: 
       performing, by a device and based on a user interface element being selected to provide document insights, natural language processing on a document to identify one or more alphabetic words, alphanumeric words, numeric words, phrases, or sentences in the document;


        







             utilizing, by the device, a first machine learning model with the one or more alphabetic words, alphanumeric words, numeric words, phrases, or sentences to identify information indicating an abstract insight, a concrete insight, and a non-insight in the document; 















           utilizing, by the device, a second machine learning model to match the abstract insight with a particular concrete insight that is different than the concrete insight;
          utilizing, by the device, a third machine learning model to match a particular insight in a repository with the non-insight; 
       generating, by the device, an insight document that includes information indicating the concrete insight, the abstract insight matched with the particular concrete insight, and the particular insight; determining, by the device and based on the insight document, a recommended document; and 
          providing, by the device and for display, information identifying the recommended document.
1. A method comprising: 
         






 
            training, by a device, a machine learning model by: providing historical information to the machine learning model, receiving, from the machine learning model, prediction information based on providing the historical information to the machine learning model, and updating the machine learning model based on the prediction information; 
          utilizing, by the device, the trained machine learning model on a document to: identifying information indicating an abstract insight, a first concrete insight, and a non-insight in the document, 



          wherein the abstract insight is one or more of: an insight that is not based on reality, a specific object, or an actual instance, an insight that expresses a quality or characteristic apart from a specific object or an actual instance, or a theoretical insight; wherein the first concrete insight is one or more of: an insight that is based on reality, a specific object, or an actual instance, an insight pertaining to reality or an actual instance, or an insight applied to an actual substance or thing, and wherein the non-insight is one or more of: an opinion, a fact, or a guess, and 
            one or more of: match the abstract insight with a second concrete insight that is different than the first concrete insight, or match the non-insight with a particular insight; 
           

         

       generating, by the device, insight information that includes information indicating one or more of the first concrete insight, the abstract insight, or the particular insight; and 
          



          providing, by the device and for display, the insight information.


Instant Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 8 and 15 of U.S. Patent No. US 10,489,512 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations correspond to one another as shown in the Table above, where reference Pendyala disclose additional limitations “training, by a device, a machine learning model by: providing historical information to the machine learning model, receiving, from the machine learning model, prediction information based on providing the historical information to the machine learning model, and updating the machine learning model based on the prediction information” (para. [0026]; para. [0041]; para. [0097]-[0099]) and “wherein the abstract insight is one or more of: an insight that is not based on reality, a specific object, or an actual instance, an insight that expresses a quality or characteristic apart from a specific object or an actual instance, or a theoretical insight” (Abstract; para. [0024]; para. [0044]-[0046]; para. [0104]; para. [0121]), “wherein the first concrete insight is one or more of: an insight that is based on reality, a specific object, or an actual instance, an insight pertaining to reality or an actual instance, or an insight applied to an actual substance or thing,” (Abstract; para. [0024]; para. [0044]-[0046]; para. [0104]; para. [0121]) and “wherein the non-insight is one or more of: an opinion, a fact, or a guess” (Abstract; para. [0024]; para. [0044]-[0046]; para. [0104]; para. [0121]). It would have been obvious to use the missing features of the instant application, as taught by Pendyala for all the reasons described therein such as in assisting a document reviewer in reviewing pertinent portions of an electronic document and help a document reviewer discover electronic documents and/or data containing pertinent information (Pendyala, para. [0025])

                         Patent
              (US 10,303,771 B1)
                  Instant Claims
                   (17/647,197)
8. A method, comprising: 
      









        receiving, by a device, document information associated with a document to be displayed by a client device; performing, automatically by the device and based on a browser icon on a display interface indicating whether to provide document insights, natural language processing on the document information to identify words, phrases, and sentences in the document information; 
        filtering, by the device, some words and phrases from the words and the phrases to generate filtered words and filtered phrases; 
         utilizing, by the device, a first machine learning model with the filtered words, the filtered phrases, and the sentences to identify information indicating concepts in the document; 
         utilizing by the device, a second machine learning model with the information indicating the concepts in the document to identify information indicating abstract insights, concrete insights, and non-insights in the document;
        














        utilizing, by the device, a third machine learning model to match the abstract insights with particular concrete insights that are different than the concrete insights; utilizing, by the device, a fourth machine learning model to match particular insights in a repository with the non-insights; 

            generating, by the device, an insight document, different from the document, that includes information indicating the concrete insights, the abstract insights matched with the particular concrete insights, and the particular insights; and 
       providing, by the device, the insight document, for display, to the client device.
1. A method comprising:         
            training, by a device, a machine learning model by: providing historical information to the machine learning model, receiving, from the machine learning model, prediction information based on providing the historical information to the machine learning model, and updating the machine learning model based on the prediction information; 
          









         









         utilizing, by the device, the trained machine learning model on a document to: identifying information indicating an abstract insight, a first concrete insight, and a non-insight in the document, 


          wherein the abstract insight is one or more of: an insight that is not based on reality, a specific object, or an actual instance, an insight that expresses a quality or characteristic apart from a specific object or an actual instance, or a theoretical insight; wherein the first concrete insight is one or more of: an insight that is based on reality, a specific object, or an actual instance, an insight pertaining to reality or an actual instance, or an insight applied to an actual substance or thing, and wherein the non-insight is one or more of: an opinion, a fact, or a guess, and 
            one or more of: match the abstract insight with a second concrete insight that is different than the first concrete insight, or match the non-insight with a particular insight; 
           

         

       generating, by the device, insight information that includes information indicating one or more of the first concrete insight, the abstract insight, or the particular insight; and 
          

          providing, by the device and for display, the insight information.



Instant Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 8, 1 and 15 of U.S. Patent No. US 10,303,771 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations correspond to one another as shown in the Table above, where reference Pendyala disclose additional limitations “training, by a device, a machine learning model by: providing historical information to the machine learning model, receiving, from the machine learning model, prediction information based on providing the historical information to the machine learning model, and updating the machine learning model based on the prediction information” (para. [0026]; para. [0041]; para. [0097]-[0099]) and “wherein the abstract insight is one or more of: an insight that is not based on reality, a specific object, or an actual instance, an insight that expresses a quality or characteristic apart from a specific object or an actual instance, or a theoretical insight” (Abstract; para. [0024]; para. [0044]-[0046]; para. [0104]; para. [0121]), “wherein the first concrete insight is one or more of: an insight that is based on reality, a specific object, or an actual instance, an insight pertaining to reality or an actual instance, or an insight applied to an actual substance or thing,” (Abstract; para. [0024]; para. [0044]-[0046]; para. [0104]; para. [0121]) and “wherein the non-insight is one or more of: an opinion, a fact, or a guess” (Abstract; para. [0024]; para. [0044]-[0046]; para. [0104]; para. [0121]). It would have been obvious to use the missing features of the instant application, as taught by Pendyala for all the reasons described therein such as in assisting a document reviewer in reviewing pertinent portions of an electronic document and help a document reviewer discover electronic documents and/or data containing pertinent information (Pendyala, para. [0025])

        Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.        Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPUB 2016/0140210 A1 (“Pendyala”)
         Per Claim 1, Pendyala discloses a method comprising:
            training, by a device, a machine learning model by: providing historical information to the machine learning model (para. [0026]; para. [0041]; para. [0097]; para. [0099], training features/data as historical information),
         receiving, from the machine learning model, prediction information based on providing the historical information to the machine learning model (para. [0097]; predictions of the base learners are input to the meta-classifier. …, para. [0098]; With the stacking committee of classifiers, several base classifiers are specified (i.e., the support vector machine algorithm, the decision tree algorithm, and the naive Bayes algorithm) and run independently on the input set (i.e., the features extracted in step 552)…, para. [0099]), and 
           updating the machine learning model based on the prediction information (para. [0097]; The goal of this second level is to adjust the errors from base classifiers in such a way that the classification of the combined model is optimized…, [0098]-[0099]; para. [0155], adjusting for optimization/accuracy as updating model);
          utilizing, by the device, the trained machine learning model on a document to: identifying information indicating an abstract insight, a first concrete insight, and a non-insight in the document (extract each sentence in the fact paragraph, direct a trained sentence classifier to determine whether each sentence is a potential material fact sentence or a non-material fact sentence based on features of the sentence…, Abstract; fig. 8; fig. 9, element 580; para. [0024]; para. [0044]-[0046]; Using a classifier framework, a system identifies fact paragraphs, discussion paragraphs, and outcome paragraphs within a legal opinion…, para. [0104]; Once fact paragraphs are recognized as described above in Example 1, the next step is to identify material facts within them…, para. [0121], generic fact paragraphs as abstract insights, material facts sentence as concrete insight, non-material facts as non-insights), 
          wherein the abstract insight is one or more of: an insight that is not based on reality, a specific object, or an actual instance, an insight that expresses a quality or characteristic apart from a specific object or an actual instance, or a theoretical insight (Abstract; para. [0024]; para. [0044]-[0046]; para. [0104]; para. [0121], generic fact paragraphs as not based on an actual instance/fact)
             wherein the first concrete insight is one or more of: an insight that is based on reality, a specific object, or an actual instance, an insight pertaining to reality or an actual instance, or an insight applied to an actual substance or thing (Abstract; para. [0024]; para. [0044]-[0046]; para. [0104]; para. [0121], material facts sentence as based on an actual or specific instance/fact/sentence), and 
           wherein the non-insight is one or more of: an opinion, a fact, or a guess (Abstract; para. [0024]; para. [0044]-[0046]; para. [0104]; para. [0121], non-material fact as a fact), and 
           one or more of: match the abstract insight with a second concrete insight that is different than the first concrete insight, or 
           match the non-insight with a particular insight (Abstract; training examples of material and/or non-material fact sentences may be obtained in step 550. The training examples may be obtained, for example, from a repository…, para. [0067]; para. [0103]; para. [0140], identifying non-material fact sentence as matching to non-material fact/non-insight in repository); 
          generating, by the device, insight information that includes information indicating one or more of the first concrete insight, the abstract insight, or the particular insight (Abstract; a final determination may be made as to whether the fact sentence is a potential material fact sentence or a non-material fact sentence…, para. [0103]); and
             providing, by the device and for display, the insight information (Abstract; The final determination may be output in step 780.  For example, the final determination may be output to a storage device for further reference, may be displayed via a user interface to a user …, para. [0103]).
           Per Claim 2, Pendyala discloses the method of claim 1, further comprising: performing natural language processing on the document (Abstract; para. [0068]); and 
              wherein utilizing the trained machine learning model on the document comprises: utilizing the trained machine learning model on the document based on performing the natural language processing on the document (Abstract; para. [0068]; para. [0104]; para. [0121]).
         Per Claim 3, Pendyala discloses the method of claim 1, further comprising: utilizing a data cleansing method to filter one or more portions of the document (If the heading does not match a heading from any list, the heading and the associated paragraph(s) are removed from consideration in step 506. For example, the non-matching heading and associated paragraph(s) may be deleted from the document…, para. [0050]); and 
            wherein utilizing the trained machine learning model on the document comprises: utilizing the trained machine learning model on the document based on filtering the one or more portions of the document (Abstract; If the heading does not match a heading from any list, the heading and the associated paragraph(s) are removed from consideration…the remaining paragraphs and headings may be returned as classified headings/paragraphs for use during the fact paragraph identification…, para. [0050]-[0051]; para. [0068]; para. [0104]; para. [0121]).
         Per Claim 4, Pendyala discloses the method of claim 1, wherein the second concrete insight is provided in a repository (para. [0052]; para. [0067]). 
         Per Claim 5, Pendyala discloses the method of claim 1, wherein the particular insight is provided in a repository (para. [0052]; para. [0067]).
         Per Claim 8, Pendyala discloses a device, comprising: 
             one or more memories (para. [0033]; para. [0039]); and 
            one or more processors, coupled to the one or more memories, configured to: provide historical information to a machine learning model (para. [0026]; para. [0033]; para. [0039]; para. [0041]; para. [0097]; para. [0099], training features/data as historical information), 
           receive, from the machine learning model, prediction information based on providing the historical information to the machine learning model (para. [0097]; predictions of the base learners are input to the meta-classifier. …, para. [0098]; With the stacking committee of classifiers, several base classifiers are specified (i.e., the support vector machine algorithm, the decision tree algorithm, and the naive Bayes algorithm) and run independently on the input set (i.e., the features extracted in step 552)…, para. [0099]); 
           update the machine learning model based on the prediction information (para. [0097]; The goal of this second level is to adjust the errors from base classifiers in such a way that the classification of the combined model is optimized…, [0098]-[0099]; para. [0155], adjusting for optimization/accuracy as updating model);
          utilize the updated machine learning model on a document to: identify information indicating an abstract insight, a first concrete insight, and a non-insight in the document (extract each sentence in the fact paragraph, direct a trained sentence classifier to determine whether each sentence is a potential material fact sentence or a non-material fact sentence based on features of the sentence…, Abstract; fig. 8; fig. 9, element 580; para. [0024]; para. [0044]-[0046]; Using a classifier framework, a system identifies fact paragraphs, discussion paragraphs, and outcome paragraphs within a legal opinion…, para. [0104]; Once fact paragraphs are recognized as described above in Example 1, the next step is to identify material facts within them…, para. [0121], generic fact paragraphs as abstract insights, material facts sentence as concrete insight, non-material facts as non-insights), 
           wherein the abstract insight is one or more of: an insight that is not based on reality, a specific object, or an actual instance, an insight that expresses a quality or characteristic apart from a specific object or an actual instance, or a theoretical insight (Abstract; para. [0024]; para. [0044]-[0046]; para. [0104]; para. [0121], generic fact paragraphs as not based on an actual instance/fact)
           wherein the first concrete insight is one or more of: an insight that is based on reality, a specific object, or an actual instance, an insight pertaining to reality or an actual instance, or an insight applied to an actual substance or thing (Abstract; para. [0024]; para. [0044]-[0046]; para. [0104]; para. [0121], material facts sentence as based on an actual or specific instance/fact/sentence), and 
           wherein the non-insight is one or more of: an opinion, a fact, or a guess (Abstract; para. [0024]; para. [0044]-[0046]; para. [0104]; para. [0121], non-material fact as a fact), and 
          one or more of: match the abstract insight with a second concrete insight that is different than the first concrete insight, or 
         match the non-insight with a particular insight (Abstract; training examples of material and/or non-material fact sentences may be obtained in step 550. The training examples may be obtained, for example, from a repository…, para. [0067]; para. [0103]; para. [0140], identifying non-material fact sentence as matching to non-material fact/non-insight in repository);
           generate insight information that includes information indicating one or more of the first concrete insight, the abstract insight, or the particular insight (Abstract; a final determination may be made as to whether the fact sentence is a potential material fact sentence or a non-material fact sentence…, para. [0103]); and 
            provide, for display, the insight information (Abstract; The final determination may be output in step 780.  For example, the final determination may be output to a storage device for further reference, may be displayed via a user interface to a user …, para. [0103]).
          Per Claim 9, Pendyala discloses the device of claim 8, wherein the one or more processors are further configured to: perform a natural language processing technique on the document (Abstract; para. [0068]); and
              wherein the one or more processors, to utilize the updated machine learning model on the document, are configured to: utilize the updated machine learning model on the document based on performing the natural language processing technique on the document (Abstract; para. [0068]; para. [0104]; para. [0121]).
          Per Claim 10, Pendyala discloses the device of claim 8, wherein the one or more processors are further configured to: filter one or more portions of the document utilizing a data cleansing method (If the heading does not match a heading from any list, the heading and the associated paragraph(s) are removed from consideration in step 506. For example, the non-matching heading and associated paragraph(s) may be deleted from the document…, para. [0050]); and 
            wherein the one or more processors, to utilize the updated machine learning model on the document, are configured to: utilize the updated machine learning model on the document based on filtering the one or more portions of the document (Abstract; If the heading does not match a heading from any list, the heading and the associated paragraph(s) are removed from consideration…the remaining paragraphs and headings may be returned as classified headings/paragraphs for use during the fact paragraph identification…, para. [0050]-[0051]; para. [0068]; para. [0104]; para. [0121]).
           Per Claim 11, Pendyala discloses the device of claim 8, wherein the second concrete insight is provided in a repository (para. [0052]; para. [0067]).
            Per Claim 12, Pendyala discloses the device of claim 8, wherein the particular insight is provided in a repository (para. [0052]; para. [0067]).        
            Per Claim 15, Pendyala discloses a non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: 
             one or more instructions that, when executed by one or more processors of a device, cause the device to: provide historical information to a machine learning model (para. [0026]; para. [0033]; para. [0039]; para. [0041]; para. [0097]; para. [0099], training features/data as historical information),
           receive, from the machine learning model, prediction information based on providing the historical information to the machine learning model (para. [0097]; predictions of the base learners are input to the meta-classifier. …, para. [0098]; With the stacking committee of classifiers, several base classifiers are specified (i.e., the support vector machine algorithm, the decision tree algorithm, and the naive Bayes algorithm) and run independently on the input set (i.e., the features extracted in step 552)…, para. [0099]);
          update the machine learning model based on the prediction information (para. [0097]; The goal of this second level is to adjust the errors from base classifiers in such a way that the classification of the combined model is optimized…, [0098]-[0099]; para. [0155], adjusting for optimization/accuracy as updating model); 
         identify, utilizing the updated machine learning model, information indicating an abstract insight, a first concrete insight, and a non-insight in a document, wherein the abstract insight is one or more of: an insight that is not based on reality, a specific object, or an actual instance, an insight that expresses a quality or characteristic apart from a specific object or an actual instance, or a theoretical insight (Abstract; para. [0024]; para. [0044]-[0046]; para. [0104]; para. [0121], generic fact paragraphs as not based on an actual instance/fact)
            wherein the first concrete insight is one or more of: an insight that is based on reality, a specific object, or an actual instance, an insight pertaining to reality or an actual instance, or an insight applied to an actual substance or thing (Abstract; para. [0024]; para. [0044]-[0046]; para. [0104]; para. [0121], material facts sentence as based on an actual or specific instance/fact/sentence), and 
           wherein the non-insight is one or more of: an opinion, a fact, or a guess (Abstract; para. [0024]; para. [0044]-[0046]; para. [0104]; para. [0121], non-material fact as a fact),  
           one or more of: match, utilizing the updated machine learning model, the abstract insight with a second concrete insight that is different than the first concrete insight, or
          match, utilizing the updated machine learning model, the non-insight with a particular insight (Abstract; training examples of material and/or non-material fact sentences may be obtained in step 550. The training examples may be obtained, for example, from a repository…, para. [0067]; para. [0103]; para. [0140], identifying non-material fact sentence as matching to non-material fact/non-insight in repository);
           generate insight information that includes information indicating one or more of the first concrete insight, the abstract insight, or the particular insight (Abstract; a final determination may be made as to whether the fact sentence is a potential material fact sentence or a non-material fact sentence…, para. [0103]); and 
            provide, for display, the insight information (Abstract; The final determination may be output in step 780.  For example, the final determination may be output to a storage device for further reference, may be displayed via a user interface to a user …, para. [0103]).
          Per Claim 16, Pendyala discloses the non-transitory computer-readable medium of claim 15, wherein the one or more instructions further cause the device to: perform natural language processing on the document (Abstract; para. [0068]) and 
            wherein the one or more instructions, that cause the device to identify the information indicating the abstract insight, the first concrete insight, and the non-insight in the document, cause the device to: identify the information indicating the abstract insight, the first concrete insight, and the non-insight in the document based on performing the natural language processing on the document (Abstract; para. [0068]; para. [0104]; para. [0121]).
          Per Claim 17, Pendyala discloses the non-transitory computer-readable medium of claim 15, wherein the one or more instructions further cause the device to: filter one or more portions of the document utilizing a data cleansing method (If the heading does not match a heading from any list, the heading and the associated paragraph(s) are removed from consideration in step 506. For example, the non-matching heading and associated paragraph(s) may be deleted from the document…, para. [0050]); and
          wherein the one or more instructions, that cause the device to identify the information indicating the abstract insight, the first concrete insight, and the non-insight in the document, cause the device to: identify the information indicating the abstract insight, the first concrete insight, and the non-insight in the document based on filtering the one or more portions of the document (Abstract; If the heading does not match a heading from any list, the heading and the associated paragraph(s) are removed from consideration…the remaining paragraphs and headings may be returned as classified headings/paragraphs for use during the fact paragraph identification…, para. [0050]-[0051]; para. [0068]; para. [0104]; para. [0121]).
          Per Claim 18, Pendyala discloses the non-transitory computer-readable medium of claim 15, wherein the second concrete insight 1s provided in a repository (para. [0052]; para. [0067]).
          Per Claim 19, Pendyala discloses the non-transitory computer-readable medium of claim 15, wherein the particular insight is provided in a repository (para. [0052]; para. [0067]).

2.        Claims 6, 7, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pendyala in view of Farid US PGPUB 2018/0150459 A1 (“Farid”)
         Per Claim 6, Pendyala discloses the method of claim 1, 
             Pendyala does not explicitly disclose matching the insight information with one or more other documents
             However, this feature is taught by Farid (Abstract; para. [0010]; para. [0058]; para. [0080])
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Farid with the method of Pendyala in arriving at “matching the insight information with one or more other documents”, because such combination would have resulted in identifying documents having similar facts/insights (Farid, Abstract).
         Per Claim 7, Pendyala in view of Farid discloses the method of claim 6, 
             Farid discloses providing the one or more other documents to another device (para. [0010]; para. [0058]; para. [0080]; para. [0118])
        Per Claim 13, Pendyala discloses the device of claim 8, 
            Pendyala does not explicitly disclose wherein the one or more processors are further configured to: match the insight information with one or more other documents provided in a repository
            However, this feature is taught by Farid (Abstract; para. [0010]; para. [0055]; para. [0058]; para. [0080])
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Farid with the method of Pendyala in arriving at “wherein the one or more processors are further configured to: match the insight information with one or more other documents provided in a repository”, because such combination would have resulted in identifying documents having similar facts/insights (Farid, Abstract).
         Per Claim 14, Pendyala in view of Farid discloses the device of claim 13
            Farid discloses wherein the one or more processors are further configured to: provide the one or more other documents to a client device (para. [0010]; para. [0058]; para. [0080]; para. [0118]).
         Per Claim 20, Pendyala discloses the non-transitory computer-readable medium of claim 15,
            Pendyala does not explicitly disclose wherein the one or more instructions further cause the device to: match the insight information with one or more other documents or provide the one or more other documents to another device
           However, these features are taught by Farid:
           wherein the one or more instructions further cause the device to: match the insight information with one or more other documents (Abstract; para. [0010]; para. [0055]; para. [0058]; para. [0080])
           provide the one or more other documents to another device (para. [0010]; para. [0058]; para. [0080]; para. [0118])
           It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Farid with the medium of Pendyala in arriving at “wherein the one or more instructions further cause the device to: match the insight information with one” and “more other documents or provide the one or more other documents to another device”, because such combination would have resulted in identifying documents having similar facts/insights (Farid, Abstract).

                                                   Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658